

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.


Exhibit 10.2






TWELFTH AMENDMENT
TO DEVELOPMENT AND SUPPLY AGREEMENT


Effective as of the date of the last signature below, AbbVie Inc. (the
successor-in-interest to Abbott Laboratories), a Delaware corporation having a
principal place of business at 1 N Waukegan Road, North Chicago, IL 60064
(“AbbVie”), and Seattle Genetics, Inc., a Delaware corporation having a
principal place of business at 21823 – 30th Drive Southeast in Bothell,
Washington 98021 (“Seattle Genetics”) (individually the “Party” or collectively
the “Parties”) agree to the following terms and conditions as set forth below
(this “Twelfth Amendment”). Capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Agreement (as defined below).


WHEREAS, the Parties entered into a Development and Supply Agreement with an
Effective Date of February 23, 2004 for the manufacture of a chimeric anti-CD30
AC10 monoclonal antibody known as cAC10 Bulk Drug Intermediate (the “Original
Agreement”), which also constitutes the antibody component of SGN-35, and the
Parties subsequently entered into eight amendments to the Original Agreement
(collectively, the Original Agreement and those eight amendments are hereinafter
referred to as the “Agreement”);
WHEREAS, Abbott Laboratories (“Abbott”) and AbbVie entered into a Separation and
Distribution Agreement dated as of November 28, 2012 (the “Separation and
Distribution Agreement”), which provided for, among other things, the separation
of Abbott’s research-based pharmaceuticals business from its other business by
the contribution from Abbott to AbbVie of certain assets, the assumption of
AbbVie of certain Liabilities (as defined in the Separation and Distribution
Agreement) from Abbott, the distribution by Abbott of AbbVie common stock to
Abbott shareholders, and the execution and delivery of certain agreements in
order to facilitate and provide for the foregoing, in each case subject to the
terms and conditions set forth therein;


WHEREAS, in connection with the Separation and Distribution Agreement, Abbott
assigned, transferred and conveyed all of its rights and obligations under the
Agreement to AbbVie and AbbVie accepted and assumed all rights and obligations
of Abbott under the Agreement as further set forth below; and


WHEREAS, the Parties desire to further amend the Agreement as herein provided as
of the date of the last signature below.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
1.Incorporation of the Agreement. All capitalized terms which are used but not
otherwise defined herein shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this Twelfth
Amendment, is incorporated herein by this reference as though the same was set
forth in its entirety. To the extent any terms and provisions of the Agreement
are







--------------------------------------------------------------------------------





inconsistent with this Twelfth Amendment, such terms and provisions shall be
deemed superseded by the Twelfth Amendment. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the Parties.
2.Process Development Work. The Parties agree that AbbVie shall perform the
Stage set forth in Attachment 1 hereto entitled “Stage 14: Stability Testing”
pursuant to the terms and conditions of the Agreement and this Twelfth
Amendment.


3.Payment Schedule. As compensation for the Stage to be performed by AbbVie
pursuant to Attachment 1 hereto and the remaining compensation due to AbbVie
pursuant to Stage 13A that was the subject of the Seventh Amendment to
Development and Supply Agreement between the Parties, Seattle Genetics shall pay
to AbbVie on the dates and in the amounts set forth in Attachment 2 hereto
entitled “Updated Summarized Payment Schedule (Amendments 7 & 9)”.


4.Project References. All references to the Project set forth in the Agreement
shall also be deemed to apply to the Stage performed by AbbVie pursuant to this
Twelfth Amendment.


5.Effectuation. The amendment to the Agreement contemplated by this Twelfth
Amendment shall be deemed effective as of the last date written below upon the
full execution of this Twelfth Amendment and without any further action required
by the Parties hereto. There are no conditions precedent or subsequent to the
effectiveness of this Twelfth Amendment. All terms and conditions set forth in
the Agreement that are not amended hereby shall remain in full force and effect.
Any term of this Twelfth Amendment may be amended with the written consent of
both Parties. From the date hereof, any reference to the Agreement shall be
deemed to refer to the Agreement as amended by this Twelfth Amendment.
6.Counterparts. This Twelfth Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Twelfth Amendment may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.
7.Entire Agreement. This Twelfth Amendment is the product of both Parties, and
together with the Agreement and exhibits thereto, constitute the entire
agreement between the Parties pertaining to the subject matter hereof, and merge
all prior negotiations and drafts of the Parties with regard to the transactions
contemplated herein.




[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the Parties have caused this Twelfth Amendment to be
executed by their duly authorized officers as of the date of the last signature
set forth below.


ABBVIE INC.
 
SEATTLE GENETICS, INC.
 
 
 
By:   /s/ Jennifer Cannon
 
By: /s/ Vaughn Himes
 
 
 
Name: Jennifer Cannon
 
Name: Vaughn Himes
 
 
 
Title: VP, Operations Contract Manufacturing
 
Title: Chief Technical Officer
 
 
 
Date:  4/25/2019
 
Date: 4/23/2019
 
 
 









[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------






Attachment 1


STAGE 14: STABILITY TESTING


[ * ]




[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------






Attachment 2


UPDATED SUMMARIZED PAYMENT SCHEDULE (Amendments 9, 11 and 12)


[ * ]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.